DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 6 and 9- 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satish et al (US Patent 8897523), “Satish” (IDS).
Regarding claim 1, Satish discloses a computer-implemented method for tracking surgical textiles (indexing a sample count for the physical sample. The sample count is preferably a count of absorbent surgical gauze sponges, dressings, or towels, though the sample count can additionally or alternatively be a count of blood droplets, blood drops, pools of blood, bloodied articles of clothing, bloodied surgical tools, or any other 
receiving a first image comprising a first textile-depicting image region (the image [first image] can alternatively be a static or still image, an infrared image, a field of view of an optical sensor, a black and white image, a fingerprint of a field of view of an optical sensor, a point cloud, or any other suitable type of image, Col, 2, lines 25-29; The physical sample is preferably an absorbent surgical gauze sponge, a surgical dressing, or a surgical towel, though the sample can be any other textile, Col. 2, lines 42-44 [this is therefore capturing a first image of a textile]);
receiving a second image comprising a second textile-depicting image region (The processor 120 can further upload the sample image for checking subsequent sample images [second image(s)] against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method SI 00. Finally, the processor 120 can analyze different types of images (e.g., static, streaming, .MPEG, .JPG, .TIFF) and/or images [second image(s)]  from one or more distinct cameras or optical sensors, Col. 24, lines 60-67);
defining at least one classification feature at least partially based on at least one of a first aspect of the first image region and a second aspect of the second image region (extracting a feature from a portion of an image of the sample [first aspect of first image region]. The extracted feature of the portion of the image preferably enables correlation {or pairing] of the portion of the image with a blood loss indicator of the portion of the sample in Block S120, which can further enable estimation of the blood volume in the portion of the sample in Block S130. The extracted feature is preferably 
measuring a likelihood that the first and second image regions depict at least a portion of the same textile, wherein the measure of likelihood is based at least in part on the classification feature (The image is preferably stored for later access, such as in the variation of the third preferred method S300 that includes Block S380 in which the identified physical sample is checked for a duplicate physical sample identified in a previous field of view or image, Col. 19, lines 42-46, Fig. 3B; The processor 120 can further upload the sample image for checking subsequent sample images against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method S100, Col. 24, lines 60-64).
Regarding claim 2, Satish discloses wherein the first aspect comprises a plurality of first keypoints characterizing the first image region and the second aspect comprises a plurality of second keypoints characterizing the second image region, wherein each of the first and second keypoints is associated with a respective feature descriptor (The estimated angle and/or distance can therefore define an extracted feature of the sample image that informs the generation of the blood indicator tag [keypoints] and/or the 
Regarding claim 3, Satish discloses generating at least one of the first and second keypoints based on a feature extraction technique (Edge detection, segmentation, pattern recognition, feature extraction [feature extraction technique], and/or other machine vision techniques can be used to determine the uniqueness of bloodied regions of the physical sample shown in the sample image, relative to bloodied regions of other, previously analyzed physical samples, Col. 13, lines 8-13).
Regarding claim 4, Satish discloses predicting one or more matches between at least one of the first keypoints and at least one of the second keypoints (tagging the portion of the image of the sample with a blood volume indicator according to the template image that is matched to the portion of the image of the sample in Block S220, Col. 15, lines 57-60).
Regarding claim 5, Satish discloses the classification feature is at least partially based on a numerical difference between the feature descriptors for the matched first and second keypoints (When the portion of the sample image is compared with template images in the template image library, histogram of the nearest-patch-centroid indices around each pixel in the portion of the sample image is generated and classified based upon a comparison of the histogram and histogram centroid of the pixel, or based upon the output of one of the learned classifiers described above. The histograms and/or histogram centroids of the pixels in the portion of the sample image can then be compared with a subset of histograms and/or histogram centroids of pixels of the 
Regarding claim 6, Satish discloses the classification feature is at least partially based on a number of predicted matches of first and second keypoints (Block S310 then performs image matching to compare generally the boundary of the physical sample visible in the field of view with boundaries of template samples in a library of proper physical samples. In this variation, deviation in boundary path, color property, contrast with a background, or other property of the estimated physical sample relative the template sample beyond a specified threshold can indicate that the sample in the field of view is not a suitable sample, Col. 17, lines 64-67, Col. 18, lines 1-4, Fig. 3A).
Regarding claim 9, Satish discloses at least one of the first and second aspects characterizes a fluid pattern (Such methods preferably compensate for varying lighting conditions of the physical sample, warping of the physical sample (e.g., a wrinkle or warped gauze sponge), warping of the image of the physical sample {e.g., due to optical distortion caused by a lens of the optical sensor), variations in composition of the fluid present in or on the sample, or any other inconsistency or variable prevalent in any use scenarios. For example, once the object, materials, gauze type. etc. of the physical sample is identified, the estimated surface area of the physical sample can be compared with a known surface area of a template sample of the same object, material, or gauze type to correct for area estimation errors, such as due to a wrinkle or other non-uniformity in the physical sample when the sample image was taken, Col. 5, lines 65-67, Col. 6, lines 11).

Regarding claim 11, Satish discloses the classification feature is at least partially based on at least one of a quantification of a fluid component depicted in the first image region and a quantification of a fluid component depicted in the second image region (Block S110 can initiate an estimation of blood volume in or on a sample that is other than an absorbent surgical gauze sponge, surgical dressing, or surgical towel. In this variation, template matching can be used to estimate blood volume in or on the physical sample, as described below, although color value, translucency, saturation, dimension, or any other metric of the sample can be used to parametrically or non-parametrically generate the blood volume indicator tag and/or estimate the extracorporeal blood volume in at least the portion of the physical sample, Col. 6, lines 58-67).
Regarding claim 12, Satish discloses measuring a likelihood that the first and second image regions depict at least a portion of the same textile comprises applying a classification algorithm (Alternatively, a classification algorithm such as SVM, Naive Bayes, LDA, K-Nearest-Neighbors, or logistic regression, can be trained using histograms centered around or mostly containing background, bloodied, and unsoiled pixels. When the portion of the sample image is compared with template images in the template image library, histogram of the nearest-patch-centroid indices around each 
Regarding claim 13, Satish discloses incrementing an index counter if the measure of likelihood does not meet a predetermined threshold (deviation in boundary path, color property, contrast with a background, or other property of the estimated physical sample relative the template sample beyond a specified threshold can indicate that the sample in the field of view is not a suitable sample, Col. 17, lines 67, Col. 18, lines 1 -4[this describes, in a contrasting manner, that if the sample exceeds the threshold then it is not a suitable sample because it already matches a template sample]).
Regarding claim 14, Satish discloses displaying the index counter on a display (The sample count is preferably displayed to a user, such as through a display in Block S360. The sample count is also preferably updated and stored on a local or remote hard drive or data storage device accessible by the machine or system performing at least portions of the third preferred method S300, Col. 20, lines 12-17).
Regarding claim 15, Satish discloses a system for tracking surgical textiles (indexing a sample count for the physical sample. The sample count is preferably a count of absorbent surgical gauze sponges, dressings, or towels, though the sample 
a processor (a processor configured to perform at least a portion of the first preferred method S100 and/or a communication module that communicates with a remote server configured to perform at least a portion of the first preferred method S100, Col. 3, lines 46-50) configured to:
receive a first image comprising a first textile-depicting image region (the image [first image] can alternatively be a static or still image, an infrared image, a field of view of an optical sensor, a black and white image, a fingerprint of a field of view of an optical sensor, a point cloud, or any other suitable type of image, Col. 2, lines 25-29; The physical sample is preferably an absorbent surgical gauze sponge, a surgical dressing, or a surgical towel, though the sample can be any other textile, Col. 2, lines 42-44 [this is therefore capturing a first image of a textile]);
receive a second image comprising a second textile-depicting image region (The processor 120 can further upload the sample image for checking subsequent sample images [second image(s)) against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method SI 00. Finally, the processor 120 can analyze different types of images (e.g., static, streaming, .MPEG, .JPG, TIFF) and/or images [second image(s)] from one or more distinct cameras or optical sensors, Col. 24, lines 60-67);
define at least one classification feature at least partially based on at least one of a first aspect of the first image region and a second aspect of the second image region 
measure a likelihood that the first and second image regions depict at least a portion of the same textile, wherein the measure of likelihood is based at least in part on the classification feature (The image is preferably stored for later access, such as in the variation of the third preferred method S300 that includes Block S380 in which the identified physical sample is checked for a duplicate physical sample identified in a previous field of view or image, Col. 19, lines 42-46, Fig. 3B; The processor 120 can further upload the sample image for checking subsequent sample images against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method S100, Col. 24, lines 60-64).

Regarding claim 17, Satish discloses the processor is configured to generate at least one of the first and second keypoints based on a feature extraction technique (Edge detection, segmentation, pattern recognition, feature extraction [feature extraction technique], and/or other machine vision techniques can be used to determine the uniqueness of bloodied regions of the physical sample shown in the sample image, relative to bloodied regions of other, previously analyzed physical samples, Col. 13, lines 8-13).
Regarding claim 18, Satish discloses at least one of the first and second aspects characterizes a fluid pattern (Such methods preferably compensate for varying lighting conditions of the physical sample, warping of the physical sample (e.g., a wrinkle or warped gauze sponge), warping of the image of the physical sample (e.g., due to optical distortion caused by a lens of the optical sensor), variations in composition of the fluid present in or on the sample, or any other inconsistency or variable prevalent in any use scenarios. For example, once the object, materials, gauze type, etc. of the physical sample is identified, the estimated surface area of the physical sample can be 
Regarding claim 19, Satish discloses an optical sensor configured to capture at least one of the first and second images (a camera or other optical sensor integral with the electronic device can capture the image of the sample in Block S302, Col. 17, lines 9-11).
Regarding claim 20, Satish discloses the processor is configured to increment an index counter if the measure of likelihood does not meet a predetermined threshold (deviation in boundary path, color property, contrast with a background, or other property of the estimated physical sample relative the template sample beyond a specified threshold can indicate that the sample in the field of view is not a suitable sample, Col. 17, lines 67, Col. 18, lines 1-4[this describes, in a contrasting manner, that if the sample exceeds the threshold then it is not a suitable sample because it already matches a template sample]).
Regarding claim 21, Satish discloses a display configured to display the index counter (The sample count is preferably displayed to a user, such as through a display in Block S360. The sample count is also preferably updated and stored on a local or remote hard drive or data storage device accessible by the machine or system performing at least portions of the third preferred method S300, Col. 20, lines 12-17).
Regarding claim 22, Satish discloses a computer-implemented method for tracking surgical textiles (indexing a sample count for the physical sample. The sample 
receiving a first image comprising a first textile-depicting image region (the image [first image] can alternatively be a static or still image, an infrared image, a field of view of an optical sensor, a black and white image, a fingerprint of a field of view of an optical sensor, a point cloud, or any other suitable type of image, Col. 2, lines 25-29; The physical sample is preferably an absorbent surgical gauze sponge, a surgical dressing, or a surgical towel, though the sample can be any other textile, Col. 2, lines 42-44 [this is therefore capturing a first image of a textile]);
receiving a second image comprising a second textile-depicting image region (The processor 120 can further upload the sample image for checking subsequent sample images [second image(s)] against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method S100. Finally, the processor 120 can analyze different types of images (e g., static, streaming, .MPEG, .JPG, .TIFF) and/or images [second image(s)] from one or more distinct cameras or optical sensors, Col. 24, lines 60-67);
measuring a likelihood that the first and second image regions depict at least a portion of the same textile, wherein the measure of likelihood is at least partially based on a first aspect of the first image region and a second aspect of the second image region (The image is preferably stored for later access, such as in the variation of the 
Regarding claim 23, Satish discloses the first aspect comprises a plurality of first keypoints characterizing the first image region and the second aspect comprises a plurality of second keypoints characterizing the second image region, wherein each of the first and second keypoints is associated with a respective feature descriptor (The estimated angle and/or distance can therefore define an extracted feature of the sample image that informs the generation of the blood indicator tag [keypoints] and/or the transformation of the blood indicator tag into the estimated blood volume in the portion of the physical sample, Col. 5, lines 42-47).
Regarding claim 24, Satish discloses classifying the first and second images as potentially depicting at least a portion of the same textile if the measure of likelihood 
Regarding claim 25, Satish discloses communicating to a user the measure of likelihood that the first and second image regions depict at least a portion of the same textile (The sample count is preferably displayed with the estimated blood volume of the portion of the physical sample, and the sample count is preferably indexed substantially in real time when the image of the physical sample is taken. However, Block SI 50 can function in any other way to index the sample count and to provide this information to a user, Col. 11, lines 64-67, Col. 12, lines 1-3, Fig. IB).
Regarding claim 26, Satish discloses prompting the user to confirm whether the first and second image regions depict at least a portion of the same textile (one variation of the preferred method includes Block S324, which recites receiving confirmation of identification of the physical sample. In this variation, Block S320 preferably indexes the sample counter only for the physical sample that is confirmed. Sample confirmation is preferably provided by a user, such as through a touch-free gesture recognition or via a foot pedal, as described below, Col. 20, lines 5-11, Fig. 3B).
Regarding claim 27, Satish discloses decrementing the index counter if the user confirms that the first and second image regions depict at least a portion of the same textile (one variation of the preferred method includes Block S324, which recites 
Regarding claim 28, Satish discloses deleting from a display at least one of the first and second images if the user confirms that the first and second image regions depict at least a portion of the same textile (thresholding is used to remove substantially in eleven it template images from the test pool, Col. 10, lines 20-21).
Regarding claim 29, Satish discloses displaying the index counter on a display (The sample count is preferably displayed to a user, such as through a display in Block S360. The sample count is also preferably updated and stored on a local or remote hard drive or data storage device accessible by the machine or system performing at least portions of the third preferred method S300, Col. 20, lines 12-17).
Regarding claim 30, Saitsh discloses a system for tracking surgical textiles (indexing a sample count for the physical sample. The sample count is preferably a count of absorbent surgical gauze sponges, dressings, or towels, though the sample count can additionally or alternatively be a count of blood droplets, blood drops, pools of blood, bloodied articles of clothing, bloodied surgical tools, or any other relevant or suitable blood formation or bloodied object, Col. 11, lines 58-64, Fig. 1B), comprising: 
a processor (a processor configured to perform at least a portion of the first preferred method S100 and/or a communication module that communicates with a 
receive a first image comprising a first textile-depicting image region (the image [first image] can alternatively be a static or still image, an infrared image, a field of view of an optical sensor, a black and white image, a fingerprint of a field of view of an optical sensor, a point cloud, or any other suitable type of image, Col. 2, lines 25-29; The physical sample is preferably an absorbent surgical gauze sponge, a surgical dressing, or a surgical towel, though the sample can be any other textile. Col. 2, lines 42-44 [this is therefore capturing a first image of a textile]);
receive a second image comprising a second textile-depicting image region (The processor 120 can further upload the sample image for checking subsequent sample images [second image(s)] against duplicate analysis of the same physical sample, for example as described with reference to Block 180 of the first preferred method S100. Finally, the processor 120 can analyze different types of images (e.g., static, streaming, .MPEG, .JPG, .TIFF) and/or images [second image(s)] from one or more distinct cameras or optical sensors, Col. 24, lines 60-67);
measure a likelihood that the first and second image regions depict at least a portion of the same textile wherein the measure of likelihood is at least partially based on a first aspect of the first image region and a second aspect of the second image region (The image is preferably stored for later access, such as in the variation of the third preferred method S300 that includes Block S380 in which the identified physical sample is checked for a duplicate physical sample identified in a previous field of view or image, Col. 19, lines 42-46, Fig. 3B; The processor 120 can further upload the 
Regarding claim 31, Satish discloses the first aspect comprises a plurality of first keypoints characterizing the first image region and the second aspect comprises a plurality of second keypoints characterizing the second image region, wherein each of the first and second kevpoints is associated with a respective feature descriptor (The estimated angle and/or distance can therefore define an extracted feature of the sample image that informs the generation of the blood indicator tag [keypoints] and/or the transformation of the blood indicator tag into the estimated blood volume in the portion of the physical sample, Col. 5, lines 42-47).
Regarding claim 32, Satish discloses the processor is configured to classify the first and second images as depicting at least a portion of the same textile if the measure of likelihood meets the predetermined threshold (deviation in boundary path, color property, contrast with a background, or other property of the estimated physical sample relative the template sample beyond a specified threshold can indicate that the sample 
Regarding claim 33, Satish discloses the processor is configured to communicate to a user the measure of likelihood that the first and second image regions depict at least a portion of the same textile (The sample count is preferably displayed with the estimated blood volume of the portion of the physical sample, and the sample count is preferably indexed substantially in real time when the image of the physical sample is taken. However, Block S150 can function in any other way to index the sample count and to provide this information to a user, Col. 11, lines 64-67, Col. 12, lines 1-3, Fig. IB).
Regarding claim 34, Satish discloses the processor is configured to prompt the user to confirm whether the first and second image regions depict at least a portion of the same textile (one variation of the preferred method includes Block S324, which recites receiving confirmation of identification of the physical sample. In this variation, Block S320 preferably indexes the sample counter only for the physical sample that is confirmed. Sample confirmation is preferably provided by a user, such as through a touch-free gesture recognition or via a foot pedal, as described below, Col. 20, lines 5-11, Fig. 3B).
Regarding claim 35, Satish discloses the processor is configured to decrement the index counter if the user confirms that the first and second image regions depict at least a portion of the same textile (one variation of the preferred method includes Block S324, which recites receiving confirmation of identification of the physical sample. In this variation. Block S320 preferably indexes the sample counter only for the physical 
Regarding claim 36, Satish discloses the processor is configured to delete from a display if at least one of the first and second images if the user confirms that the first and second image regions depict at least a portion of the same textile (thresholding is used to remove substantially irrelevant template images from the test pool, Col. 10, lines 20-21).
Regarding claim 37, Satish discloses a display configured to display the index counter (The sample count is preferably displayed to a user, such as through a display in Block S360. The sample count is also preferably updated and stored on a local or remote hard drive or data storage device accessible by the machine or system performing at least portions of the third preferred method S300, Col. 20, lines 12-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Satish in view of Cordara et al (US PAP 2013/ 0308861), “Cordara” (IDS).
Regarding Claim 7, Satish fails to explicitly disclose , wherein defining at least one classification feature comprises fitting a homography transform relating the matched first and second keypoints, and wherein the classification feature is at least partially based on a goodness of fit of the homography transform.
However, Cordara is in the field of keypoint matching in images (abstract) and teaches defining a classification feature comprises fitting a homography transform relating the matched first and second keypoints (Two images of points on a planar surface are related through a homography H, [0095-0100]; The keypoints are indicated by circles, while the lines point to the positions of the matched keypoints in the other image. For each image pair, there is illustrated the LDR histogram and the corresponding outliers model function, in the formulation of Equation 7, [0090]), and wherein the classification feature is at least partially based on a goodness of fit of the homography transform (a goodness-of-fit test is carried out so as to decide whether the reference image contains a view of an object present in the query image. [0094])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to modify Satish with the teaching of Cordara to incorporate the homography transform matching technique. The motivation being for increasing the precision in visual searching applications (Cordara, [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Satish in view of Howard et al (US Patent 7804982), “Howard” (IDS).
Regarding claim 8, Satish lacks the teaching defining at least one classification feature comprises predicting an overall angle of rotation between the matched first and second keypoints based on a voting technique, and wherein the classification feature is at least partially based on a consensus voting ratio for the predicted overall angle of rotation. 
However, Howard is in the field image analysis (abstract). Howard teaches a method, wherein defining at least one classification feature comprises predicting an overall angle of rotation between the matched first and second keypoints based on a voting technique, and wherein the classification feature is at least partially based on a consensus voting ratio for the predicted overall angle of rotation (Applying a weighted voting mechanism to the results from each of the results generated by the different eye locating modules (blob detection), and picking the one with the highest weighted number of “votes”, Col. 41, lines 22-26). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to combine Satish with the teachings of Howard to incorporate the desired voting technique. The motivation being to increase duplicate detection accuracy (Historical accuracy data can be used to assist in computing weights (for example a given eye locating module may be especially accurate for individuals with darker skin but less accurate for individuals with lighter skin and that information can be noted by the 
Response to Arguments
Applicant's election with traverse of claims 1- 37 in the reply filed on 11/23/2020 is acknowledged. The traversal is on the grounds that independent claims 1, 15, 22 and 30 are the independent claims encompassing the elected species of Fig. 2, and that the entire group encompassing the elected species of Fig. 2 thus comprises claims 1 to 37. The applicant in response to the restriction requirement based on species must select claims with limitations that represent a species belong to a particular embodiment. The limitations that belong to a single species may be scattered among the claims in such a way that a set of claims cannot be identified and separated. It is up to the applicant to decide which limitations of the species to keep and which one(s) to cancel or remove from a claim(s). Therefore, it is not advisable to group the claims into distinct species without the applicant’s consent because in that case some limitations may be unnecessarily omitted from or added to a species, unless clearly different species can be found in distinct and separate groups of claims. Examiner, however, agrees with the applicant’s selection of claims 1- 37 even though there might be some limitations which may be included in the withdrawn claims or vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov